Name: Commission Regulation (EC) No 493/1999 of 5 March 1999 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC
 Type: Regulation
 Subject Matter: EU finance;  trade;  foodstuff;  animal product
 Date Published: nan

 Avis juridique important|31999R0493Commission Regulation (EC) No 493/1999 of 5 March 1999 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC Official Journal L 059 , 06/03/1999 P. 0015 - 0016COMMISSION REGULATION (EC) No 493/1999 of 5 March 1999 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regulation (EC) No 1516/96 (2), and in particular Articles 5(4) and 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and in particular Articles 5(4) and 15 thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Regulation (EC) No 2916/95, and in particular Articles 3(4) and 10 thereof,Whereas Article 3(1) of Commission Regulation (EC) No 1484/95 (6), as last amended by Regulation (EC) No 117/1999 (7), provides that the additional duty at the request of the importer may be established on the basis of the cif import price; whereas in the framework of the World Trade Organisation it has been decided that it is mandatory to establish the additional duty on the basis of the cif import price; whereas Articles 3 and 4(1), Annex I and the title of the Regulation should be amended in accordance with this Decision;Whereas the various prices which serve as basis for determining the representative prices should be better defined;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for poultrymeat and eggs,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1484/95 is amended as follows:1. The title of the Regulation shall read:'Commission Regulation (EC) No 1484/95 of 28 June 1995 laying down detailed rules for implementing the system of additional import duties and fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and repealing Regulation No 163/67/EEC`.2. Article 2 is amended as follows:- the second indent of the first paragraph is replaced by the following:'- cif import prices; for the purposes of this Regulation, the following factors shall constitute the cif import price: (a) the fob price in the country of origin; and (b) transport and insurance costs to the point of introduction into the customs territory of the Community,`,- in the last phrase of paragraph 1, 'These prices` is replaced by 'The representative prices`,- in paragraph 2, 'third` is replaced by 'second and third`.3. Article 3 is replaced by the following:'Article 31. The additional duty shall be established on the basis of the cif import price of the consignment in question in accordance with the provisions of Article 4.2. When the cif import price per 100 kg of a consignment is higher than the applicable representative price referred to in Article 2(1), the importer shall present to the competent authorities of the importing Member States at least the following proofs:- the purchasing contract, or any other equivalent document,- the insurance contract,- the invoice,- the certificate of origin (where applicable),- the transport contract,- and, in the case of sea transport, the bill of lading.3. In the case referred to in paragraph 2, the importer must lodge the security referred to in Article 248(1) of Commission Regulation (EEC) No 2454/93 (*), equal to the amount of additional duty which he would have paid if the calculation of the additional duty had been made on the basis of the representative price applicable to the product in question, as shown in Annex I.4. The importer shall have one month from the sale of the products in question, subject to a limit of six months from the date of acceptance of the declaration of release for free circulation, to prove that the consignment was disposed of under conditions confirming the correctness of the prices referred to in paragraph 2. Failure to meet one or other of these deadlines shall entail the loss of the security lodged. However, the time limit of six months may be extended by the competent authorities by a maximum of three months at the request of the importer, which must be duly substantiated.The security lodged shall be released to the extent that proof of the conditions of disposal is provided to the satisfaction of the customs authorities.Otherwise, the security shall be forfeit by way of payment of the additional duties.5. If on verification the competent authorities establish that the requirements of this Article have not been met, they shall recover the duty due in accordance with Article 220 of Regulation (EEC) No 2913/92. The amount of the duty to be recovered or remaining to be recovered shall include interest from the date the goods were released for free circulation up to the date of recovery. The interest rate applied shall be that in force for recovery operations under national law.(*) OJ L 253, 11.10.1993, p. 1.`4. The introductory phrase of Article 4(1) is replaced by the following:'If the difference between the trigger price in question referred to in Article 1(2) and the cif import price of the consignment in question:`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 25 March 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 49.(2) OJ L 189, 30. 7. 1996, p. 99.(3) OJ L 282, 1. 11. 1975, p. 77.(4) OJ L 305, 29. 12. 1995, p. 49.(5) OJ L 282, 1. 11. 1975, p. 104.(6) OJ L 145, 29. 6. 1995, p. 47.(7) OJ L 15, 20. 1. 1999, p. 4.